COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:           In the Interest of S.H., a Child

Appellate case number:         01-22-00255-CV

Trial court case number:       2020-02030J

Trial court:                   313th District Court of Harris County

        Appellant, father, has filed a notice of appeal of the trial court’s order terminating his
parental rights to his child, S.H. Appellant’s court-appointed counsel on appeal has filed a motion
to withdraw from representing appellant and an Anders brief in which she concludes that “[b]ased
on [her] professional evaluation of the record, . . . there are no arguable grounds for appeal and
that [appellant’s] appeal is wholly frivolous.” See Anders v. California, 386 U.S. 738, 744 (1967);
In re A.M., 495 S.W.3d 573, 582 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).

        When we receive an Anders brief from an appellant’s appointed attorney who asserts that
no arguable grounds for appeal exist, we must determine that issue independently by conducting
our own review of the entire record. In re C.S., No. 01-16-00152-CV, 2016 WL 4408980, at *1
(Tex. App.—Houston [1st Dist.] Aug. 16, 2016, pet. denied) (mem. op.). If we determine that
arguable grounds for appeal exist, we abate the appeal and remand the case to the trial court to
allow the appointed attorney to withdraw and for the trial court to appoint another attorney to
present all arguable grounds for appeal. In re C.S., 2016 WL 4408980, at *1 (citing Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)); see also In re Schulman, 252 S.W.3d
403, 407 n.12 (Tex. Crim. App. 2008) (stating arguable ground for appeal is one that could
“conceivably persuade the court”).

        Here, we have reviewed the appellate record and appointed counsel’s Anders brief and
conclude that the appeal warrants further development by new appellate counsel on the following
arguable grounds for appeal: whether the evidence is legally and factually insufficient to support
the trial court’s finding that termination of appellant’s parental rights was in the best interest of
S.H.1 See TEX. FAM. CODE ANN. § 161.001(b)(2); see also Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991) (“After an attorney files a proper Anders brief (which should be filed with
a request for withdrawal from the case) . . . , the Court of Appeals . . . must conduct its own

1
       New appellate counsel is not prevented from briefing any other arguable grounds for appeal.
investigation of the record to discover if there are arguable grounds. If grounds are deemed
arguable, the Court of Appeals then must abate the appeal and remand the case to the trial court
with orders to appoint other counsel to present those and any other grounds that might support the
appeal.”). Accordingly, we abate the appeal and remand the case to the trial court with instructions
to appoint new counsel to represent appellant on appeal and have a supplemental clerk’s record
containing that appointment filed in this appeal with the Clerk of this Court no later than 10 days
from the date of this order.

        Counsel’s appellant’s brief will be due 20 days from the date that counsel is appointed.
See TEX. R. APP. P. 28.4 (“Accelerated Appeals in Parental Termination and Child Protection
Cases”), 38.6(a). Because this is a termination case, this Court is required to bring this appeal to
final disposition within 180 days of April 4, 2022, the date the notice of appeal was filed in this
proceeding, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app. Accordingly, no extensions of time will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(d). Counsel who agrees to handle this
appeal should do so only if he or she can satisfy the briefing deadlines.

       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.

       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss__________
                   Acting for the Court

Panel consists of: Justices Goodman, Countiss, and Farris.

Goodman, J., dissenting without opinion.


Date: ___August 25, 2022_____




                                                 2